DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 9 – 11 and 20 has been cancelled.
Claims 1 – 8, 12 – 19 and newly added claims 21 – 30 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 9 - 11, filed January 27, 2022, with respect to claims 1 – 8 and 12 – 19 have been fully considered and are persuasive.  The rejection of claims 1 – 8 and 12 – 19 has been withdrawn. 
No arguments were presented for newly added claims 21 – 30 were presented.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2021 was filed after the mailing date of the Non-Final Rejection on November 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 – 24 and 27 – 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US 2018/0324787 A1; hereinafter “Yin”).
For claim 21, Yin teaches receiving a hybrid automatic repeat request resource assignment for a first set of symbols (see paragraph 0028; determining a PUCCH resource and a PUCCH format. The method also includes transmitting UCI on the PUCCH resource using the PUCCH format. If the PUCCH format is a 2-symbol short PUCCH, 1-symbol PUCCH structure is used in each symbol, and if the UCI is up to 2 bits, the UCI is repeated in two symbols using repetition of a 1-symbol PUCCH. If the PUCCH format is a 2-symbol short PUCCH, and if the UCI is more than 2 bits, the UCI is jointly encoded, and the encoded UCI bits are distributed across two symbols; see paragraph 0044; multiple short PUCCH formats and multiple long PUCCH formats may be defined, and the PUCCH formats of a UE may be configured by a base station. The SR may be configured with a defined PUCCH format. The SR format and resource allocations may be different from normal PUCCH and see paragraph 0046; channel collision between SR and other PUCCH carrying other UCI (e.g., HARQ-ACK) is also described herein. In a case of a full overlap of SR and HARQ-ACK transmission, if the PUCCH resource for HARQ-ACK supports more than 2 bits, the SR bits may be appended to the HARQ-ACK bit, and then joint coded and reported on the PUCCH resource for HARQ-ACK; PUCCH resource allocated for the UCI); receiving a scheduling request resource assignment for a second set of symbols, wherein the first set of symbols and the second set of symbols comprise an overlapping set of symbols (see paragraph 0028; determining a PUCCH resource and a PUCCH format. The method also includes transmitting UCI on the PUCCH resource using the PUCCH 
For claim 22, Yin teaches further comprising: performing joint-encoding of the first information with second information associated with the scheduling request resource assignment; and transmitting the joint-encoded first information and second information (see paragraph 0046; channel collision between SR and other PUCCH carrying other UCI (e.g., HARQ-ACK) is also described herein. In a case of a full overlap of SR and HARQ-ACK transmission, if the PUCCH resource for HARQ-ACK supports more than 2 bits, the SR bits may be appended to the HARQ-ACK bit, and then joint coded and reported on the PUCCH resource for HARQ-ACK; PUCCH resource allocated for the UCI and where a SR and HARQ-ACK overlap).
For claim 23, Yin teaches  wherein the joint-encoded first information and second information is transmitted in the first resources for the hybrid automatic repeat request resource assignment (see paragraph 0046; channel collision between SR and other PUCCH carrying other UCI (e.g., HARQ-ACK) is also described herein. In a case of a full overlap of SR and HARQ-ACK transmission, if the PUCCH resource for HARQ-ACK supports more than 2 bits, the SR bits may be appended to the HARQ-ACK bit, and then joint coded and reported on the PUCCH resource for HARQ-ACK; PUCCH resource allocated for the UCI and where a SR and HARQ-ACK overlap).
For claim 24, Yin teaches urther comprising: assigning each symbol of the overlapping set of symbols to either the first resources for the hybrid automatic repeat request resource assignment or the second resources for the scheduling request resource assignment; and transmitting second information associated with the scheduling request resource assignment based at least in part 
For claim 27, Yin teaches wherein the hybrid automatic repeat request resource assignment and the scheduling request resource assignment correspond to different length resource assignments (see paragraph 0046; channel collision between SR and other PUCCH carrying other UCI (e.g., HARQ-ACK) is also described herein. In a case of a full overlap of SR and HARQ-ACK transmission, if the PUCCH resource for HARQ-ACK supports more than 2 bits, the SR bits may be appended to the HARQ-ACK bit, and then joint coded and reported on the PUCCH resource for HARQ-ACK. However, in a case of 1 or 2 bits of HARQ-ACK and multiple bit SR transmissions, there is no space to carry extra information on a single PUCCH. Furthermore, because the SR resource may have a different length from other PUCCH transmission, joint reporting of SR with HARQ-ACK).
For claim 28, Yin teaches a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see paragraph 
For claim 29, Yin teaches wherein the instructions are further executable by the processor to cause the apparatus to: performing joint-encoding of the first information with second information associated with the scheduling request resource assignment; and transmitting the joint-encoded first information and second information  (see paragraph 0046; channel collision between SR and other PUCCH carrying other UCI (e.g., HARQ-ACK) is also described herein. In a case of a full overlap of SR and HARQ-ACK transmission, if the PUCCH resource for HARQ-ACK supports more than 2 bits, the SR bits may be appended to the HARQ-ACK bit, and then joint coded and reported on the PUCCH resource for HARQ-ACK; PUCCH resource allocated for the UCI and where a SR and HARQ-ACK overlap).
For claim 30, Yin teaches wherein the joint-encoded first information and second information is transmitted in the first resources for the hybrid automatic repeat request resource assignment (see paragraph 0046; channel collision between SR and other PUCCH carrying other UCI (e.g., HARQ-ACK) is also described herein. In a case of a full overlap of SR and HARQ-ACK transmission, if the PUCCH resource for HARQ-ACK supports more than 2 bits, the SR bits may be appended to the HARQ-ACK bit, and then joint coded and reported on the PUCCH resource for HARQ-ACK; PUCCH resource allocated for the UCI and where a SR and HARQ-ACK overlap).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Khoshnevis et al. (US 202/0088533 A1; hereinafter “Khoshnevis”).
For claim 25, Yin teaches all of the claimed subject matter with the exception of further comprising: avoiding a transmission of second information associated with the scheduling .
	

Allowable Subject Matter
Claim(s) 1 – 8 and 12 – 19 is/are allowed.
Claim(s) 26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shrestha et al. (US 2019/0387578 A1) is cited to show a UPLINK CONTROL CHANNEL RESOURCE ALLOCATION FOR NEW RADIO (NR).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/GARY MUI/Primary Examiner, Art Unit 2464